DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    181
    628
    media_image1.png
    Greyscale


4.	This Office Action is in response to the after final filed on August 19th 2020. Claims 1-30 are allowed.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/02/2021, 04/02/2021, 03/19/2021, 10/05/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
6.	Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, a method for capturing aerial video of a physical environment with synchronized distributed audio capture, the method comprising: receiving, by a wireless network interface of a first mobile device, video of the physical environment captured by a camera of an unmanned aerial vehicle (UAV) in autonomous flight over the physical environment; capturing, by a first microphone of the first mobile device, first audio of the physical environment; and synchronizing, by a processing unit of the first mobile device: the video of the physical environment captured by the camera of the UAV; and the first audio of the physical environment captured by the first microphone of the first mobile device. The same reasoning applies to the method claim 13 and the system claim 24, mutatis mutandis. Accordingly, dependent claims 2-12, 14-23 and 25-30 are allowed.


Examiner Notes
7.	Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
Examiner suggests that if applicant file IDSs after the notice of allowance mailed to the applicant, it must compliant with the 37 CFR 1.97 and/or 1.97(e).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        December 7, 2021